Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.

Claims 1, 7-8, and 14-20 have been amended, and 
Claims 1-20 are currently pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  


Claims 1, 8, and 15 are amended with this Examiner’s Amendment, 
Claims 7, 14, and 20 are cancelled with this Examiner’s Amendment, and 
Claims 1-6, 8-13, and 15-19 are pending.

The application has been amended as follows: 
Claim 1 is amended as follows;

1.	A method for improving promotion and user consumption of multi-media content, the method comprising: 	
retrieving, by a cloud-based application programing interface, social media and location-specific context information from one or more social media platforms associated with one or more audience members;
monitoring, by the one or more processors, historic and current social media and the location-specific context information from one or more public social media accounts associated with the one or more audience members;
capturing, by the one or more processors, the historic and the current social media and the location-specific context information from the one or more public social media accounts associated with the one or more audience members;
analyzing, by the one or more processors, a writing style of the captured the historic and the current social media and the location-specific context information associated with the one or more audience members to determine a mood for the one or more audience members; 
creating, by the cloud-based application programing interface one or more processors, a baseline mood for the one or more audience members based on the one or more audience member's determined mood, social media activity, and social media posts;
capturing, by low light cameras and an image processing system, one or more images of one or more audience member reactions while the one or more audience members view the multi-media content;
identifying, by one or more processors using facial expression analysis, relevant scenes in the multi-media content  based on the captured one or more audience member reactions;

distributing, by the one or more processors, the promotional content on the one or more social media platforms.

Claim 7 is cancelled.

Claim 8 is amended as follows;

8.	A computer program product for improving promotion and user consumption of multi- media content, the computer program product comprising: 	
one or more computer readable storage mediums and program instructions stored on the one or more computer readable storage mediums, the stored program instructions comprising:
program instructions to retrieve, by a cloud-based application programing interface, social media and location-specific context information from one or more social media platforms associated with one or more audience members; 
program instructions to monitor historic and current social media and the location-specific context information from one or more public social media accounts associated with the one or more audience members; 
program instructions to capture the historic and the current social media and the location-specific context information from the one or more public social media accounts associated with the one or more audience members; 
program instructions to analyze a writing style of the captured the historic and the current social media and the location-specific context information associated with the one or more audience members to determine a mood for the one or more audience members; 
program instructions to creating, by a cloud-based application program interface, the baseline mood for the one or more audience members based on the one or more audience member's determined mood,  social media activity, and social media posts;
program instructions to capture, by one or more low light cameras and an image processing system, one or more images of one or more audience member reactions while the one or more audience members view the multi-media content;
program instructions to identify, using facial expression analysis, relevant scenes in the multi-media content based on the captured one or more audience member reactions;

program instructions to distribute the promotional content on the one or more social media platforms.

Claim 14 is cancelled.

Claim 15 is amended as follows;

15.	A computer system for improving promotion and user consumption of multi-media content, the computer system comprising: 	

one or more computer processors;
one or more computer readable storage devices;
program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising:

program instructions to retrieve, by a cloud-based application programing interface, social media and location-specific context information from one or more social media platforms associated with one or more audience members; 
program instructions to monitor historic and current social media and the location-specific context information from one or more public social media accounts associated with the one or more audience members; 
program instructions to capture the historic and the current social media and the location-specific context information from the one or more public social media accounts associated with the one or more audience members; 
program instructions to analyze a writing style of the captured the historic and the current social media and the location-specific context information associated  with the one or more audience members to determine a mood for the one or more audience members;
program instructions to creating, by a cloud-based  application program interface, the baseline mood for the one or more audience members based on the one or more audience member's determined mood, social media activity, and social media posts;
program instructions to capture, by one or more low light cameras and an image processing system, one or more images of 
program instructions to identify, using facial expression analysis, relevant scenes in the multi-media content based on the captured one or more audience member reactions;
program instructions to generate promotional content based on the identified relevant scenes; and
program instructions to distribute the promotional content on the one or more social media platforms.

Claim 20 is cancelled.

Allowable Subject Matter

Claims 1-6, 8-13, and 15-19 are allowed.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: The independent claims of the present invention recite a method, system, and non-transitory computer readable storage medium for sending and receiving data and processing data to select media information (targeted content).  The targeted content is for a third user based upon a second user in the same group as the third user, but then based upon the interactions of a first user and other direct contacts with the second user.    
Mood analysis by social media analysis, location analysis, and writing analysis are each known by themselves see at least 
Balasubramanian et al. (US Patent Application Publication No. 2015/0379989 A1 – Hereinafter Balasubramanian) and   
Gaucas et al. (US Patent Application Publication No. 2015/0025958 A1 – Hereinafter Heddleston). 

Shoemake et al. (US Patent Application Publication No. 2014/0359647 A1 – Hereinafter Shoemake), 
Aravkin et al. (US Patent Application Publication No. 2015/0332603 A1 – Hereinafter Aravkin), 
Cunnington et al.  (US Patent Application Publication No. 2011/0295392 A1 – Hereinafter Cunnington), and 
Bonini (US Patent Application Publication No. 2002/0095679 A1 – Hereinafter Bonini)
teaches the remaining limitations of the claims.  Regardless, the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims are found to be allowable over the prior art of record.

Subject Matter Eligible under 35 USC § 101.  

The independent claims of the present invention recite a method, a computer program product, and a system for sending, receiving, and analyzing data to determine an advertisement (promotion).      
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681